                         MINUTE ENTRY FOR CRIMINAL PROCEEDING

BEFORE MAG. JUDGE              Peggy Kuo                                  DATE :     3/4/21
                                                                                     877-810-9415
DOCKET NUMBER:             21CR40(AMD)                                AT&T LOG #:           2:15-3:15

DEFENDANT’S NAME :                 Bryan Cho
                                   Present   X Not Present               X Custody           Bail

DEFENSE COUNSEL:              Marshall Miller
                                Federal Defender             CJA           X Retained

A.U.S.A: Turner Buford & Elizabeth Geddes                       CLERK:       Felix Chin

INTERPRETER :                                               (Language)

     Defendant arraigned on the :      indictment       superseding indictment         probation violation
____    Defendant pleads NOT GUILTY to ALL counts.
 X      DETENTION HEARING Held.                   Defendant’s first appearance.
        ____   Bond set at                           . Defendant ___ released ___ held pending
               satisfaction of bond conditions.
               Defendant advised of bond conditions set by the Court and signed the bond.
               Surety(ies) sworn, advised of bond obligations by the Court and signed the bond.
        ____   (Additional) surety/ies to co-sign bond by
        ____   After hearing, Court orders detention in custody. ____ Leave to reopen granted
____    Temporary Order of Detention Issued. Bail Hearing set for ______________________________

       At this time, defense counsel states on the record that the defendant does not have a bail
       application / package. Order of detention entered with leave to reapply to a Magistrate
       or to the District Court Judge to whom the case will be assigned.

____    Order of Excludable Delay/Speedy Trial entered. Start                        Stop

       Rule 5f warnings given to the Govt.    ____ Medical memo issued.

        Defendant failed to appear, bench warrant issued.

       Status conference set for                      @               before Judge

Other Rulings :      All parties appeared via teleconference. Dfse counsel waived dft’s appearance.
Pretrial Officer Bianca Carter appeared via teleconference. Korean interpreter Arien Green Pinto
appeared via teleconference on stand by for surety. Dfse counsel presented a bail application with
3 sureties; govt opposed based on risk of flight; court denied application. Order of detention
remains in effect.
